Case: 5:12-cr-00079-KKC-CJS Doc #: 1479 Filed: 12/14/20 Page: 1 of 4 - Page ID#:
                                    5734



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON


UNITED STATES OF AMERICA,                        CRIMINAL ACTION NO. 5:12-79-KKC

      Plaintiff,


v.                                                       OPINION AND ORDER


MARK EDMOND BROWN, JR.,

      Defendant.



                                        *** *** ***

       Defendant Mark Edmond Brown, Jr., petitions the Court for a writ of coram nobis,

moving to vacate and set aside his sentence. (DE 1422.) For the following reasons, the Court

denies the petition.

       I.     Background

       On April 5, 2013, Defendant Mark Edmond Brown, Jr., pleaded guilty to one count of

conspiracy to distribute cocaine. (DE 570 ¶ 1.) Paragraph 8 of Defendant’s plea agreement

reads, “The Defendant waives the right to appeal and the right to attack collaterally the

guilty plea, conviction and sentence. The Defendant reserves the right to appeal his sentence

if his sentence is greater than 108 months.” (DE 570 ¶ 8.) Defendant’s plea agreement

further states, “The Defendant and the Defendant’s attorney acknowledge that the

Defendant understands this Agreement, that the Defendant’s attorney has fully explained

this Agreement to the Defendant, and that the Defendant’s entry into this Agreement is

voluntary.” (DE 570 ¶ 15.)




                                             1
Case: 5:12-cr-00079-KKC-CJS Doc #: 1479 Filed: 12/14/20 Page: 2 of 4 - Page ID#:
                                    5735



         Defendant entered his guilty plea during his rearraignment hearing. (DE 873.) At

his rearraignment hearing, the Court confirmed that Defendant understood all of the terms

and conditions of his plea agreement, and that nobody threatened or coerced him into

entering the plea agreement. (Rearraignment Hr’g Tr. 9:14-10:6.) The Court also specifically

discussed Paragraph 8 of Defendant’s plea agreement:

         THE COURT: Now, in Paragraph 8 of your plea agreement, it says that you
         are going to waive or give up your right to appeal or to file a separate lawsuit
         attacking your guilty plea and your conviction, and you have specifically
         reserved or preserved your right to appeal any sentence that might be greater
         than 108 months. So if I should sentence you to more than 108 months, you
         can take that to a higher court and challenge it, but if I sentence you to less
         than 108 months you won’t be able to file an appeal.

         DEFENDANT: Yes, ma’am.

         THE COURT: Do you understand that?

         DEFENDANT: Yes, ma’am.

(Rearraignment Hr’g Tr. at 17:6-17.)

         The Court sentenced Defendant to exactly 108 months of imprisonment and 5 years

of supervised release. (DE 728 at 2-3.) The Court later reduced Defendant’s sentence to 87

months. (DE 1084.) Defendant was released from custody on September 1, 2017. (DE 1422

at 1.)

         On April 27, 2020, Defendant filed a petition for a writ of coram nobis, seeking to

vacate and set aside his sentence. (DE 1420; DE 1422 at 1, 22.) In his petition, Defendant

argues that he is entitled to relief because (1) the Court lacked subject-matter jurisdiction

over the superseding indictment and the lesser-included offense to which Defendant pleaded

guilty; (2) the Government engaged in prosecutorial misconduct; (3) Defendant’s attorney did

not investigate or file a motion to discover evidence in the Government’s possession; and (4)

Defendant’s attorney misadvised him as to the basis for and consequences of his plea. (DE

1422 at 1-2, 20-21.)


                                                2
Case: 5:12-cr-00079-KKC-CJS Doc #: 1479 Filed: 12/14/20 Page: 3 of 4 - Page ID#:
                                    5736



       II.     Analysis

       “The writ of coram nobis provides a way to collaterally attack a criminal conviction

for a person . . . who is no longer in custody and therefore cannot seek habeas relief under 28

U.S.C. § 2255 or § 2241.” United States v. Castano, 906 F.3d 458, 462 (6th Cir. 2018) (citations

and quotation marks omitted). A defendant may waive his right to collaterally attack his

sentence in a plea agreement, as long as the waiver was knowing and voluntary. See In re

Acosta, 480 F.3d 421, 422 (6th Cir. 2007). However, such a waiver is not enforceable if the

defendant collaterally attacks the validity of the waiver itself. See id.

       Here, Defendant waived his right to collaterally attack his sentence and therefore, his

right to seek a writ of coram nobis, in Paragraph 8 of his plea agreement: “The Defendant

waives . . . the right to attack collaterally the . . . sentence.” (DE 570 ¶ 8.) This waiver is

enforceable because it was knowingly and voluntarily made. The terms of Defendant’s plea

agreement provided that he understood its terms and that the agreement was voluntary,

which the Court verified during the rearraignment hearing where Defendant entered his

guilty plea. See United States v. Auchi, Criminal Action No. 2:07-83-DCR, Civil Action No.

2:09-7085-DCR, 2010 WL 323418, at *1 (E.D. Ky. Jan. 20, 2010) (“And any argument that

the Petitioner’s plea was unknowing or involuntary is refuted by the terms of the Plea

Agreement as well as the colloquy with the Court during which the guilty plea was

accepted.”). Moreover, the Court also discussed the waiver with Defendant, who again

confirmed that he understood the effect of the waiver.          Defendant did not specifically

challenge the waiver’s validity in his petition; indeed, he did not reference the waiver at all.

Acosta, 480 F.3d at 422 (“In prior cases where we have enforced a waiver provision, it has

been clear that the defendant did not articulate a basis for attacking the validity of his plea.”)

To the extent that Defendant claims his attorney did not adequately advise him regarding




                                                3
Case: 5:12-cr-00079-KKC-CJS Doc #: 1479 Filed: 12/14/20 Page: 4 of 4 - Page ID#:
                                    5737



the basis for or consequences of his plea, that claim is also contradicted by the terms of

Defendant’s plea agreement and his discussion with the Court during his rearraignment

hearing.

       Because Defendant’s waiver of his right to collaterally attack his sentence is

enforceable, Defendant may not petition the Court for a writ of coram nobis to vacate and set

aside his sentence. Therefore, the Court must deny his petition.1

       III.    Conclusion

       The Court hereby ORDERS that Defendant Mark Edmond Brown, Jr.’s petition for a

writ of coram nobis is DENIED. (DE 1422.)

       Dated December 14, 2020




1 Brown appears to request either the disclosure of or in camera review of the grand jury testimony
related to the indictments brought against him. (DE 1422 at 10-11.) The Court may only authorize
disclosure of grand jury testimony at the request of the defendant if the defendant “shows that a
ground may exist to dismiss the indictment because of a matter that occurred before the grand jury.”
Fed. R. Crim. P. 6(e)(3)(E)(ii). Defendant has not made such a showing here, and accordingly,
Defendant’s request is denied.


                                                 4
